DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19 and 21-39 are pending
Claims 1-18 and 20 are now canceled
Claims 21-39 are new
Claim 19 is currently amendedClaims 19 and 21-39 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 10/22/2020, 10/22/2020 and 10/22/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election of Group IV claim 19 in the reply filed on 04/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Furthermore, Applicant has added new claims 21-39, which will also be examined as part of Group IV.

Claim Objections
Claim 19 is objected to because of the following informalities:  Lines 12, 17, 19, states “the pool chemical containers” and instead should each state “the plurality of pool chemical containers” to maintain consistency.  Also, line 25 states “which the chemical container conduits exit the support assembly;” and instead should state “which the pool chemical container conduits exit the container support assembly;” to maintain consistency.  Also, line 32 states “the control valves, the chemical sensors, the pumps,” and instead should state “the two control valves, the plurality of chemical sensors, the plurality of chemical introduction pumps,” to maintain consistency.  Additionally, lines 37-38 states “the control valves, the chemical sensors, and the pumps,” and instead should state “the two control valves, the plurality of chemical sensors, and the plurality of chemical introduction pumps,” to maintain consistency.  Also, lines 42 and 44 each state “the control valves” and instead should each state “the two control valves” to maintain consistency.  Furthermore, line 46 states “activate the chemical sensors and receive data from the chemical sensors,” and instead should state “activate the plurality of chemical sensors and receive data from the plurality of chemical sensors,” to maintain consistency.  Furthermore, line 49 states “activate one or more chemical introduction pumps” and instead should state “activate one or more of the plurality of chemical introduction pumps” for clarity.  Appropriate corrections are required.
Claim 21 is objected to because of the following informalities:  Line 1 states “The apparatus” and instead should recite “The PCH apparatus” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Line 1 states “The apparatus” and instead should recite “The PCH apparatus” for further clarity and to maintain consistency.  Also, line 8 recites “adapt” and instead should recite “adapted” for further clarity.  Appropriate corrections are required.
Claim 23 is objected to because of the following informalities:  Line 1 states “The apparatus” and instead should recite “The PCH apparatus” for further clarity and to maintain consistency.  Also, line 1 states “connected to base” and instead should state “connected to the base” for further clarity and to maintain consistency.  Appropriate corrections are required.
Claim 24 is objected to because of the following informalities:  Line 1 states “The apparatus” and instead should recite “The PCH apparatus” for further clarity and to maintain consistency.  Also, line 1 states “connected via base grooves” and instead should state “connected to the base via base grooves” for further clarity and to maintain consistency.  Appropriate corrections are required.
Claim 25 is objected to because of the following informalities:  Line 1 states “The apparatus” and instead should recite “The PCH apparatus” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Line 1 states “The apparatus” and instead should recite “The PCH apparatus” for further clarity and to maintain consistency.  Also, line 2 states “each of the chemical containers” and instead should state “each of the plurality of pool chemical containers” for further clarity and to maintain consistency.  Appropriate corrections are required.

Examiner’s note:  Regarding new claims 27-39, claims 27-39 are also objected to and Examiner suggests amending/correcting similarly to the proposed suggestions above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “the processing unit is configured to” on line 41 of claim 19, “a power supply configured to supply power” on line 24 of claim 27, “the processing unit is configured to” on line 26 of claim 27, “a power supply configured to supply power” on line 45 of claim 34, and “the processing unit is configured to” on line 56 of claim 34.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first and second conduit portions” on line 24, “the sensor data” on line 47, “each of the chemicals” on line 50, and “the pool water.” on line 50.  There is insufficient antecedent basis for these limitations in the claim.  Claims 21-26 are also rejected since these claims depend on claim 19.
Claim 25 recites the limitation "the periodicity” on line 2, and “the purge time” on line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 27 recites the limitation "the one or more chemicals” on lines 36-37.  There is insufficient antecedent basis for this limitation in the claim.  Also, lines 22-23 states “one or more output devices, and one or more input devices;”.  It is unclear whether Applicant is referring to the same ‘one or more output devices’ and the same ‘one or more input devices’ as recited on lines 19 and 20, respectively, of claim 27?  Claims 28-33 are also rejected since these claims depend on claim 27.
Claim 30 recites the limitation "the cover” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the first and second conduit portions” on line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the periodicity” on line 2, and “the purge time” on line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 34 recites the limitation "the one or more chemicals” on line 66.  There is insufficient antecedent basis for this limitation in the claim. Also, lines 43-44 states “one or more output devices, and one or more input devices;”.  It is unclear whether Applicant is referring to the same ‘one or more output devices’ and the same ‘one or more input devices’ as recited on lines 40 and 41, respectively, of claim 34?  Claims 35-39 are also rejected since these claims depend on claim 34.
Claim 38 recites the limitation "the first and second conduit portions” on line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the periodicity” on line 2.  There is insufficient antecedent basis for this limitation in the claim.









References Considered
Bouton (U.S. 2017/0202411 A1) teaches a liquid dispensing wand device and system for cleaning.

West et al. (U.S. 2015/0283570 A1) teaches a portable fluid dispersal device.

De Rosa et al. (U.S. 8,950,447 B2) teaches a dispensing device including a movable spray head and a stationary base.


Allowable Subject Matter
Claims 19 and 21-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773